     Case 8:19-cv-00586-JVS-AS Document 20 Filed 04/30/20 Page 1 of 1 Page ID #:139




 1   LAW OFFICE OF GENE J. GOLDSMAN
     William Vlosky, Esq.
 2   Gene J. Goldsman, ESQ
     501 W. Civic Center Drive
 3   Santa Ana, CA 92701
     (714) 541-3333
 4   gene@gjglaw.com
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   MICHAEL SEMAZA
                                                     No. 8:19-cv-00586-JVS-AS
10
                 Plaintiff,                      ORDER DISMISSING
11                                               ACTION WITH PREJUDICE
                        v.
12                                               PURSUANT TO
                                                 STIPULATION
13 CITY OF SANTA ANA; OFFICER N.
   MENDEZ; RODOLFO AGUAYO
14 MIRAMONTES ; and DOES 1 TO 20
15               Defendants.
16
17
           Pursuant to the Stipulation for Dismissal of Action with Prejudice filed by
18
     Plaintiff Michael Semaza and Defendants City of Santa Ana, Officer N. Mendez, and
19
     Rodolfo Aguayo Miramontes, this case is hereby dismissed with prejudice in its entirety
20
     pursuant to Federal Rule of Civil Procedure, Rule 41. The parties shall bear their own
21
     fees, costs and expenses.
22
23
             April 30
     DATED: _____________, 2020            BY:___________________________
24
                                               James V. Selna
25                                             United States District Judge
26
27
28
                                                 1
